DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-6 of the response, filed 11/16/2020, with respect to the rejections under 35 U.S.C. 102 of claims 1-4 and 5-10 as being anticipated by Inao (US 2015/0013917)/ the rejection(s) of claims 1, 3-4, 6, 9-10 as being anticipated by Yoshioka (US 2017/0148659) ( particularly the argument that Inao is silent regarding a styrene-(meth)-acrylate copolymer as defined in new claim 11/Yoshioka fails to disclose that the adhesive layer 3 arranged between the substrate and the supporting member is a styrene-(meth)-acrylate copolymer as defined in new claim 11) have been fully considered and are persuasive. The
new claim 11 and its dependent claims 12-14 would not be rejected under § 102 based on Inao/Yoshioka
    However, the arguments that: Inao does not provide any teaching regarding the mixed solvent of the first solvent and the second solvent as defined in new claim 11; since the first solvent and the second solvent defined by new claim 11 do not include an amine-based compound, Inao fails to disclose the claimed mixed solvent of the first solvent and the second solvent because Inao’s stripping liquid requires an amine-based compound; none of the solvents in the cited references of Inao, Yoshioka and Korzenski disclose or suggest the stripping liquid comprising a mixed solvent of a first solvent and a second solvent, the first solvent being 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claim(s) 15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inao et al (US 2015/0013917)
  Inao discloses a stripping liquid, wherein the stripping liquid includes a mixture of solvents such as ethylbenzene, toluene, dioxane, PGMEA (propylene glycol methyl ether acetate)
(page 5, para 0074-0075), which reads on a stripping liquid comprising a mixed solvent of a first solvent and a second solvent, the first solvent being selected from the group consisting of ethylbenzene, n-hexane, toluene, and dipropylene glycol methyl ether, and the second solvent being propylene glycol methyl ether acetate
 Regarding claim 17, since Inao discloses a stripping liquid, wherein the stripping liquid includes a mixture of the same solvents such as ethylbenzene, toluene, PGMEA as the claimed stripping liquid (page 5, para 0074-0075), Inao's stripping composition reads on the claimed stripping liquid wherein the stripping liquid has a dispersion component dD of 15 MPa 1/2 or greater and 17 MPa 1/2 or below, a polar-bond component dP of 2 MPa 1/2 or greater and 9 MPa 1/2 or below and a hydrogen-bond component dH of 4 MPa 1/2 or greater and 9 MPa 1/2 or below since 1/2, a polar-bond component dP of 3.9 MPa 1/2 and a hydrogen-bond component dH of 7.0 MPa1/2  in Table 1 on page 31 of the instant specification
Regarding claim 18, since Inao discloses a stripping liquid, wherein the stripping liquid includes a mixture of the same solvents such as ethylbenzene, PGMEA as the claimed stripping liquid (page 5, para 0074-0075), Inao's stripping composition reads on the claimed stripping liquid wherein the stripping liquid has a solubility parameter value of 17 MPa 1/2 or greater since the applicants disclose that example 2 of a stripping solution comprises ethylbenzene, PGMEA having a solubility parameter value of 18 MPa 1/2 in Table 1 on page 31 of the instant specification

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka (US 2017/0148659)
  Yoshioka discloses a stripping liquid, wherein the stripping liquid includes a mixture of solvents such as hexane, ethylbenzyl ether, PGMEA (propylene glycol methyl ether acetate)
(page 7, para 0101), which reads on a stripping liquid comprising a mixed solvent of a first solvent and a second solvent, the first solvent being selected from the group consisting of ethylbenzene, n-hexane, toluene, and dipropylene glycol methyl ether, and the second solvent being propylene glycol methyl ether acetate

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al (US 2016/0101028)
  Wolff discloses a cleaning solution, wherein the cleaning solution includes a combination of solvents includes, dipropylene glycol methyl ether, PGMEA ( propylene glycol methyl ether acetate) ( page 2, para 0027), which reads on a stripping liquid comprising a mixed solvent of a first solvent and a second solvent, the first solvent being selected from the group consisting of ethylbenzene, n-hexane, toluene, and dipropylene glycol methyl ether, and the second solvent being propylene glycol methyl ether acetate

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inao (US 2015/0013917) in view of Kanbayashi et al (US 5,582,902)
         providing a stack comprising a wafer 1/substrate, a release layer II/support plate, and an adhesive 10 placed between the substrate and the support plate ( page 2, para 0024-0025, figs 1A),
 preparing a stripping liquid, wherein the stripping liquid includes a mixture of solvents such as ethylbenzene, toluene, dioxane , PGMEA ( propylene glycol methyl ether acetate)

   bringing the stack into contact with the stripping liquid, thereby removing the releasing layer II/support plate from the stack ( page 5, paras 0065-0068, figs 1A-1C)
  Unlike the instant claimed invention as per claim 11, Inao fails to specifically disclose the limitation of the adhesive comprising a styrene-methacrylate copolymer
 Kanbayashi discloses a method for forming an image on laminate film comprises a step of          providing an adhesive 33 placed between a substrate 31 and a layer 32/support plate, the adhesive 33 comprising a styrene-methacrylate copolymer ( col 11, lines 55-63, fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a known adhesive material such as a styrene-methacrylate copolymer in Inao’s method to enhance the adhesion between the layers as taught in Kanbayashi (col 11, lines 56-60)
Unlike the instant claimed invention as per claim 12, Inao fails to disclose the limitation of wherein a ratio V1 /V2 is 0.25 or greater and 2 or below, where V1 is a volume of the first solvent ( ethybenzene) and V2 is a volume of the second solvent (PGMA). However, since the modified reference of Inao would have disclosed a mixing ratio of the solvents may be mixed in different weight ratios to obtain excellent stripping properties (page 5, para 0075-0076, page 9, para 0140), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied/optimized the mixing ratio of the 
Regarding claim 13, since the modified reference of Inao would have disclosed a stripping liquid, wherein the stripping liquid includes a mixture of the same solvents such as ethylbenzene, toluene, PGMEA as the claimed stripping liquid (page 5, para 0074-0075), the stripping composition of the modified reference of Inao reads on the claimed stripping liquid wherein the stripping liquid has a dispersion component dD of 15 MPa 1/2 or greater and 17 MPa 1/2 or below, a polar-bond component dP of 2 MPa 1/2 or greater and 9 MPa 1/2 or below and a hydrogen-bond component dH of 4 MPa 1/2 or greater and 9 MPa 1/2 or below since the applicants disclose that example 2 of a stripping solution comprises ethylbenzene, PGMEA having a dispersion component dD of 16.3 MPa 1/2, a polar-bond component dP of 3.9 MPa 1/2 and a hydrogen-bond component dH of 7.0 MPa1/2  in Table 1 on page 31 of the instant specification
Regarding claim 14, since the modified reference of Inao would have disclosed a stripping liquid, wherein the stripping liquid includes a mixture of the same solvents such as ethylbenzene, PGMEA as the claimed stripping liquid (page 5, para 0074-0075), the stripping composition of the modified reference of Inao reads on the claimed stripping liquid wherein the stripping liquid has a solubility parameter value of 17 MPa 1/2 or greater since the applicants disclose that example 2 of a stripping solution comprises ethylbenzene, PGMEA having a solubility parameter value of 18 MPa 1/2 in Table 1 on page 31 of the instant specification

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Inao (US 2015/0013917) as applied to claims 15, 17-18 above
   The features of claim 15 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 16, Inao fails to disclose the limitation of wherein a ratio V1 /V2 is 0.25 or greater and 2 or below, where V1 is a volume of the first solvent ( ethybenzene) and V2 is a volume of the second solvent (PGMA). However, since the modified reference of Inao would have disclosed a mixing ratio of the solvents may be mixed in different weight ratios to obtain excellent stripping properties (page 5, para 0075-0076, page 9, para 0140), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied/optimized the mixing ratio of the first solvent ( ethybenzene) and the second solvent (PGMA)/a volume of the first solvent (VI) and a volume of the second solvent(V2) in Inao's stripping solution to any desirable ratios including the claimed ratio in order to achieve desirable stripping/removal rates

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713